Title: From Thomas Jefferson to James Madison, 9 August 1808
From: Jefferson, Thomas
To: Madison, James


                  
                     Dear Sir 
                     
                     Monticello Aug. 9. 08.
                  
                  Yours of the 7th. was recieved yesterday, but the post was so late, and arriving with his portmanteau open threw me into great alarm, as I expected a large sum of money in the mail. I was relieved by finding it safe. I return you Pinckney’s Joy’s, Claiborne’s, Foronda’s and Bailey’s letters. would it not be worth while to send Erskine a copy of Bailey’s letter, to observe to him that this disrespect by the officers of his government, & evidently with their connivance, if not corrected, may urge us by way of retaliation to take the same liberty with his correspondence.
                  Will you be so good as to have Michaux furnished with the papers he desires in the inclosed letter. his passage being merely scientific, I should be for imitating the liberal courtesy of nations, and allowing his botanical packages to go free of freight.
                  I send you a letter recieved from Govr. Sullivan, with my draught of an answer to it. you will percieve that this ought to be written with good consideration, and I will therefore pray you to suggest any alterations you would advise. I send you at the same time a letter to mr Smith, the last paragraph of which will shew you the spirit of the Boston tories. be so good as to return these by the first post that the answer may be forwarded without delay.
                  I rejoice that Spain is likely to remove her Ne plus ultra to the Pyrenees, & that Bonaparte finds at length a limit to his power. altho’ the Spanish government is a wretched one, the people there have not, like the Germans, been rendered by oppression indifferent to the master they serve. I salute you with affection.
                  
                     Th: Jefferson 
                     
                  
               